Title: Aug. 15th. Friday.
From: Adams, John Quincy
To: 


       This day I dined at Passy at Dr. Franklin’s with a numerous Company. In the evening I went to the Comedy at the Bois de Boulogne. Beverlei and le Français a Londres were the plays represented. Beverlei is what the French call a Tragedie bourgeoise, as Barnwell in English. The Subject of it is, a Man addicted to gaming, who ruins himself by it, or rather is ruined by a villain who pretends to be his Friend; and at last puts an end to his Life by Poison. It was intended to set the passion of gaming in its worst Light but the execution has not answered its Purpose, for it seems to encourage, a still worse passion; I mean suicide. However that was not the author’s intention. His design was very Laudable. Le Français a Londres is a Farce, calculated to show the difference of the French and English Characters and the author has carried both to a pleasing extravagance. I met at the Comedy, Mr. de Chaumont, whom I had not seen since I re­turned to Paris. He asked me a great many Questions, about Sweeden, Russia, Denmark, and all the Countries thro’ which I have been.
      